ORDER

PER CURIAM.
AALCO Wrecking Company, Inc. and Granite State Insurance Company appeal from the Labor and Industrial Relations Commission’s (Commission) decision awarding permanent and total disability benefits to the son of Michael C. Agnew as his dependent. We have reviewed the briefs of the parties and the record on *49appeal and conclude that the Commission’s decision is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the decision pursuant to Missouri Rule of Civil Procedure 84.16(b),